Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 allowed.
            The following is an examiner’s statement of reasons for allowance: 
       Applicant’s arguments, see pages 7-9 of the response, filed 04/04/2022, with respect to the rejection(s) of claims 1-6 and 10-17 under 35 U.S.C. § 102(a)(2) as being anticipated by U.S. 2018-0366343 (Fischer) (particularly the argument that Fisher does not teach “wherein the modification process, the first purge process, the surface layer removal process and the second purge process are continuously performed in the process chamber, the modification process, the first purge process, the surface layer removal process and the second purge process form one cycle, and the one cycle is repeated a predetermined number of times”, as recited in claim 1, because  Fischer teaches the performance of ALE process operations in a plasma treatment chamber 400 and a vapor treatment chamber 410 and the substrate is moved to another vapor treatment chamber 408 after completion of the fluorination operations in the plasma treatment chamber 400) have been fully considered and are persuasive. The rejection(s) of claims 1-17, as set forth in the office action dated 01/03/2022, has been withdrawn. 
   Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713